

116 S1534 IS: To require the Secretary of Defense to conduct an assessment of quantum computing technology to address problems associated with exposure to PFAS, and for other purposes.
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1534IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Peters (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to conduct an assessment of quantum computing technology to
 address problems associated with exposure to PFAS, and for other purposes.1.Assessment of quantum computing technology to address PFAS exposure(a)Assessment requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and in consultation with the Assistant Secretary of Defense for Installations, Environment, and Energy, shall complete an assessment of quantum computing and how it may be used to address problems associated with exposure to PFAS.(b)ElementsThe assessment required by subsection (a) shall include the following:(1)Analysis of the potential of hybrid quantum classical computing to utilize the unique attributes of such computing for addressing issues of chemical contamination such as that caused by PFAS.(2)Assessment of the potential of quantum computing to address problems of exposure to PFAS, to remediate solutions, and to develop alternatives to PFAS for materials that otherwise contain PFAS.(3)An inventory of the existing and potential work on exposure to PFAS and possible partnership opportunities with academic institutions, private sector technology and chemical companies, and other Federal and State government entities.(4)Assessment of the availability of current and near-term quantum computing resources such as cloud based quantum systems, as well as a roadmap for long-term quantum development.(5)An assessment of the current quantum computing efforts of the Department and how each existing quantum computing effort may assist or serve as a model for the Department.(6)A description of the amount of funding that would be required to take initial steps to leverage near term quantum computing to address problems relating to exposure to PFAS.(c)PFAS definedIn this section, the term PFAS means the group of chemicals known as per- and polyfluoroalkyl substances.